Guerry, J.
The defendant was arraigned and pleaded not guilty to an indictment charging him with seduction. The prosecutrix (the person alleged to have been seduced) testified unequivocally that about three months before the date of the alleged seduction she and the defendant became engaged to be married, and that on the night in question he brought this fact to her attention several times and persuaded her to yield to him. Whether or not the prosecutrix yielded to the defendant by reason of “persuasion and promises of marriage” resolved itself, under the evidence, into a question of fact for the jury, and this court is not authorized to upset their verdict finding the defendant guilty. See Martin v. State, 53 Ga. App. 213 (185 S. E. 387), and cit. The judge did not err in overruling the motion for new trial based on the general grounds alone.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur,